DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a 371 of PCT/KR2019/001804 filed 02/14/2019 which claims the benefit of foreign application KR 10-2018-0020625 filed 02/21/2018.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	IN THE CLAIMS:
	1.  (Currently Amended)  An electronic device comprising:
a display; a memory; and
a processor operatively connected to the display and the memory,
wherein the processor is configured to:
display a partial image corresponding to a viewing region of an omnidirectional image stored in the memory, on the display;
select a display attribute based on a distance between a region of interest (RoI) and the viewing region of the omnidirectional image;
when the distance is equal to or greater than a specified critical distance, display first additional information associated with the RoI on the display based on the selected display attribute; and
when the distance is less than the specified critical distance, display second additional information associated with the RoI on the display based on the selected display attribute,
wherein the first additional information comprises at least one of first information indicating a direction of the RoI, second information indicating a location of the RoI or third information indicating a direction of the viewing region, and
wherein the second additional information comprises detailed information of the RoI.
2 – 11.  (Previously Presented)
12.  (Currently Amended)  An additional information displaying method of an electronic device, the method comprising:
displaying a partial image corresponding to a viewing region in an omnidirectional image stored in a memory of the electronic device, on a display of the electronic device;
selecting a display attribute based on a distance between an RoI and the viewing region of the omnidirectional image; and
when the distance is equal to or greater than a specified critical distance, displaying first additional information associated with the RoI on the display based on the selected display attribute; and
when the distance is less than the specified critical distance, displaying second additional information associated with the RoI on the display based on the selected display attribute,
wherein the first additional information comprises at least one of first information indicating a direction of the RoI, second information indicating a location of the RoI or third information indicating a direction of the viewing region, and
wherein the second additional information comprises detailed information of the RoI.
13 – 20.  (Previously Presented)

	As seen above, the Examiner’s Amendment is performed to correct for incoherent phrase, in the “third information” of the amended “first additional information” limitation in claims 1 and 12.  Examiner has made this amendment in accordance with the similar language of “indicating” as seen in the “second information” and “first information” amended limitations.

Response to Arguments
The addition of claims 16-20 is noted.
Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 09/07/21, with respect to the objection of the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see pages 8-9 of Applicant’s Remarks, filed 09/07/21, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see pages 9-11 of Applicant’s Remarks, filed 09/07/21, with respect to the 35 USC 102 and 103 rejections of claims 1-15 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of the claims has been withdrawn since amendments overcome the prior art of record.
An updated prior art rejection has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1 and 12, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of displaying a partial image corresponding to a viewing region of an omnidirectional image on a display, selecting a display attribute based on a distance between a region of interest (ROI) and the viewing region wherein when the distance is equal to or greater than a specified critical distance, displaying first additional information associated with the ROI based on the selected attribute and when the distance is less than the specified critical distance, displaying second additional information associated with the ROI on the display based on the display attribute, the first additional information comprising at least one of first information indicating a direction of the ROI, second information indicating a location of the ROI or third information indicating a direction of the viewing region and the second additional information comprises detailed information of the ROI.
In reference to claims 2-11 and 13-20, these claims depend upon allowable claims 1 and 12 respectively and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/

10/20/21